Citation Nr: 0515625	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  98-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a neurological disability of the left 
upper extremity.

2.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a neurological disability of the right 
upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson Mississippi.  The veteran was informed of the rating 
decision by an August 1997 letter from the Waco, Texas, RO.

This case was the subject of a Board remand dated in November 
2003.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that current 
neurological disability of the left upper extremity is not 
related to an incident in 1995 in which the veteran's left 
arm was injured by a blood pressure cuff having been left on 
his arm for over an hour during VA treatment.

2.  The preponderance of the evidence indicates that current 
neurological disability of the right upper extremity is not 
related to a 1995 IV-related infection incurred during VA 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for the award of compensation for a 
neurological disability of the left upper extremity as if it 
were a service connected disability have not been met.  38 
U.S.C.A. § 1151 (West 1991);  38 C.F.R. § 3.358 (1997).

2.  The criteria for the award of compensation for a 
neurological disability of the right upper extremity as if it 
were a service connected disability have not been met.  38 
U.S.C.A. § 1151 (West 1991);  38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, Statement of the Case, and Supplemental Statements 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, a letter sent to the veteran dated in May 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the veteran and VA in producing or obtaining that evidence 
or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the May 2004 VCAA letter satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ in May 2004, 
prior to issuance of a Supplemental Statement of the Case in 
January 2005 and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In June 2004 the 
veteran replied, stating that he had no additional evidence 
to submit.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant VA treatment records are associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
In June 2004, the veteran wrote to the RO stating that he had 
no additional evidence to submit.  Additionally, as will be 
reflected in the analysis section of this decision, the VA 
examination opinion obtained by the RO, when viewed in 
conjunction with the lay and additional medical evidence 
associated with the claims file, is sufficient for a 
determination on the merits of the veteran's appeal.  See 38 
C.F.R. § 5103A(d).  Therefore, the Board finds that all 
obtainable evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

In July 1996, the veteran wrote to the RO, requesting 
compensation pursuant to 38 U.S.C.A. § 1151, for medical 
treatment the he contended caused the loss of partial use of 
his right and left arms while hospitalized at a VA Medical 
Center (VAMC) in Temple, Texas, in 1995.  He has elaborated 
that his right arm was injured by a blood pressure machine 
when a blood pressure cuff was left on for over an hour, and 
his left arm was injured by an IV site which became infected.  

VA records of treatment on May 17, 1995, show the veteran was 
complaining of numbness of the arms and legs getting worse 
for the past 3 to 4 weeks.  He was also seen for recent blood 
in his stool.  His blood pressure was taken.  There is 
nothing to indicate that the blood pressure cuff was left on 
for over an hour.  There appears to be no specific diagnosis 
corresponding to the numbness of his upper and lower 
extremities.

VA records of treatment dated June 5, 1995, and June 16, 
1996, show that the veteran was seen for left shoulder pain 
having occurred intermittently over the prior few months, and 
for upper gastrointestinal complaints.  Blood pressure was 
measured at both appointments.  There is no notation 
indicating that a blood pressure cuff was left on for over an 
hour.  At the latter appointment, the veteran was seen for 
left shoulder pain.  The preliminary diagnosis was question 
degenerative joint disease of the left shoulder.   The 
veteran was again seen on June 16, 1995, for upper 
gastrointestinal complaints and on June 28, 1995, for low 
abdominal pain.  His blood pressure was taken at both 
appointments, though there is no notation of a blood pressure 
cuff having been in place for over an hour. 

June 28, 1995, VA records appear to indicate that the veteran 
received in IV to the left forearm.  A July 10, 1995, VA 
record indicates that the veteran complained of pain and 
swelling in the left forearm at the IV site.  The records 
indicate that the IV was placed the previously Wednesday, but 
this was crossed out and changed to "Tues 6/27."  Blood 
pressure was measured, but the records do not indicate that 
the blood pressure cuff was left on for over an hour.  The 
diagnosis was status post infection IV site left forearm.  

The veteran was seen in August and September 1995 for 
complaints of back pain and for treatment of controlled 
hypertension.    

A VA record of treatment dated in September 1995 indicates 
that the veteran complained of a burning sensation in the 
right arm which he indicated had begun after a blood pressure 
cuff had been left in place three months ago for over and 
hour and 5 minutes.  The September 1995 treatment report 
indicates decreased pinprick in the ulnar distribution, and 
increased symptoms with palpation of the ulnar nerve at the 
elbow.  The diagnosis was rule out ulnar nerve entrapment 
syndrome.  

A May 1996 VA treatment record shows that the veteran 
complained of left shoulder pain with radiating left arm pain 
and numbness.  He indicated that the pain was of sudden onset 
and then disappeared.  

An August 1996 EMG noted only minimal prolonged distal 
latency of the right median nerve, which was thought to 
possibly represent an early carpal tunnel syndrome.  

An August 1996 X-ray of the cervical spine revealed 
degenerative joint disease, disc space narrowing at C6-7, and 
narrowing of the C3 and C4 neural foramina. 

A treatment note dated in November 1996 indicates that the 
veteran complained of his hands becoming worse, in that he 
was dropping things he grasped.  

Records of rehabilitation treatment in December 1996 include 
a diagnosis of tenosynovitis of the right hand.

A March 1997 VA EMG found no evidence of carpal tunnel 
syndrome in either hand, and direct examination revealed no 
focal tenderness or muscle wasting.  The hands were found to 
be fully functional.

At a VA neurological examination in June 2004, muscle 
strength was found to be "probably normal," but there was 
variable effort on both wrists secondary to pain.  Sensory 
exam showed some decrease with pinprick on both index 
fingers.  There was no sensory loss found on the scar on the 
dorsum of the left forearm.  The examiner reviewed EMG 
results and agreed that the veteran had a mild but definite 
right carpal tunnel syndrome with some evidence of diffuse 
neuropathy.  He described the veteran as having a well 
documented mild but definite right carpal tunnel syndrome, 
and clinically a left carpal tunnel syndrome.  

In responding to the questions posed, the examiner noted that 
the veteran had a scar in the dorsal part of his left 
forearm, but his neurological examination did not show any 
nerve damage that could be attributed to the scar.  He also 
found the veteran to have a right carpal tunnel syndrome, 
with risk factors being diabetes and the fact that he was a 
truck driver and did manual work.  He examiner stated that he 
could not attribute the carpal tunnel syndrome on the right 
side to the blood pressure cuff episode.

Law and Regulations

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The appellant's claim was filed in July 1996, prior to 
October 1, 1997.  Therefore, the law as prior to this 
amendment is applicable to his claim.  See VAOPGCPREC 40-97.

The applicable version of 38 U.S.C.A. § 1151 (as in effect 
prior to October 1, 1997) provides that where any veteran 
shall have suffered an injury, or aggravation of an injury, 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical  condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b),(c) 
(1997).  The appellant is not required to show fault or 
negligence in medical treatment.  Brown v. Gardner, 513 U.S. 
115 (1994).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Veterans Appeals for Veterans Claims (CAVC) invalidated 38 
C.F.R. § 3.358(c)(3), on the grounds that the element of 
fault required by the regulatory provision was beyond the 
scope of the authorizing statute, 38 U.S.C.A. § 1151 
(formerly § 351).  In December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115 (1994), and 38 C.F.R. § 3.358(c)(3) was subsequently 
amended to conform with the Supreme Court's decision.  The 
revised regulations, issued in March 1995, did not require 
negligence on the part of the VA for the veteran to prevail.  
The amendments were made effective retroactive to November 
25, 1991, the date of the original Gardner decision.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2004).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran contends that he has current neurological 
disability as a result of his right arm being injured by a VA 
blood pressure machine and his left arm being injured injured 
by an IV administered during VA treatment.  He asserts that 
the blood pressure cuff was left on for over an hour and that 
the IV site became infected.  Both incidents are claimed to 
have occurred in 1995.  

The Board acknowledges the veteran's contention that some 
time around June 1995 a blood pressure cuff was left on his 
arm for over an hour.  VA medical records do not document 
this incident at the time of its occurrence, but the veteran 
did have his blood pressure taken several times at VA during 
the contended time frame, and a VA treatment record dated in 
September 1995 documents the veteran's history for purposes 
of VA treatment of the blood pressure cuff incident having 
occurred.  The June 2004 VA examiner appears to have been 
comfortable in assuming the incident occurred in 1995 as 
described and predicated his analysis on the incident having 
occurred.   However, even having assumed the incident to have 
occurred, the examiner stated that he could not attribute the 
veteran's left carpal tunnel syndrome to the blood pressure 
cuff incident.  The examiner noted the veteran's risk factors 
for neurological disability to be his diabetes and the fact 
that he did manual work.  Thus, there is a competent medical 
opinion against the veteran's claim with respect to 
neurological disability of the left upper extremity, and no 
competent medical evidence to support the claim.  
Accordingly, entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a neurological disability of the left 
upper extremity is not warranted.

With respect to the veteran's claim for compensation for 
neurological disability of the right upper extremity, the 
June 2004 VA examiner did note a scar on the dorsal part of 
the left forearm that was apparently consistent with the 
history as related by the veteran.  Treatment records do 
indicate treatment for an IV infection during the contended 
time frame.  However, on physical examination in June 2004, 
the examiner could find no nerve damage that could be 
attributed to the scar.  Thus, there is no current 
neurological disability to which the claimed injury has been 
related.  There is a competent medical opinion against the 
veteran's claim with respect to neurological disability of 
the left upper extremity, and no competent medical evidence 
to support the claim.  Accordingly, entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
neurological disability of the right upper extremity is not 
warranted.

The Board acknowledges the veteran's assertions that he 
currently has a left upper extremity neurological disability 
attributable to the blood pressure cuff incident during VA 
treatment, and a right arm neurological disability 
attributable to a VA IV-related infection.  However, the 
veteran, as a lay person, is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  He is competent to 
report the injuries incurred during VA treatment, and the 
Board has essentially found his accounts of the injuries to 
be reasonably supported by the medical evidence of record, 
and has essentially assumed them to be true for purposes of 
this appeal.  However, his assertions as to medical diagnosis 
or causation cannot constitute medical evidence.  His 
contentions that the injuries incurred during VA treatment 
caused his current right and left upper extremity 
neurological problems are no more than unsupported 
conjecture, and have no probative value as competent medical 
evidence.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a neurological disability of the left upper 
extremity is denied.

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a neurological disability of the right upper 
extremity denied.





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


